Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-5) in the reply filed on May 10, 2021 is acknowledged.  Accordingly, claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 17, “links” should be –link--.   Claim 2 is objected to because the recitation of “made of a two-piece claim shell design” appears to recite a method step.  Consider instead –the housing comprises two clam shell pieces--, for example. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “horizontally” and “vertically” at lines 12-13 and 16, but no particular orientation of the tool or has been provided, leaving the intended meaning of the terms indefinite.  
Claim 1 also recites “the area” at line 16 and there is insufficient antecedent basis for this limitation in the claim.
Claim 5 also recites “the gear ratio” at line 1 and there is insufficient antecedent basis for this limitation in the claim.
Claim 2-5 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wojtynek (US 2004/0093992).  

Regarding claim 1, Wojtynek discloses a wrench extension device having an input and output (see annotated Fig 2, below), operably coupled together to transmit torque there between, comprising: 
a housing 11 (Fig 1); 
a first gear (see Fig 2, below) operably coupled to the input and a second gear operably coupled to the output (Fig 2), wherein both the first gear and second gear are disposed within the housing (Figs 1-2); 
a rib disposed between the first gear and the second gear, and having a guiding portion and a tapered portion, wherein the tapered portion is adjacent the first gear (see annotated Fig 2, below); 
a chain having multiple links (Fig 2, below, [0122]), and being operably engaged to both the first gear and the second gear such that when one gear rotates, the other gear rotates as well, and wherein said chain is disposed within a space defined by the rib and an interior wall of the housing; 
a guiding space (Fig 2) defined by the guiding portion of the rib and the interior wall of the housing, wherein said guiding space is wide enough to allow a chain link to pass horizontally but not vertically (Fig 2, below, chain captured from moving vertically in Fig 1 at guiding space); and 
a tapered space (see annotated Fig 2, below) defined by the tapered portion of the rib and the interior wall of the housing; wherein said tapered space is wide enough to allow a chain link to pass both horizontally and vertically (tapered space allows for vertical movement of chain), and wherein the area of said tapered space is large enough accommodate at least one additional chain links when the chain is slack as opposed to when it is taut (tapered space would be capable of accommodating at least a portion of one additional link, Fig 2, below).

    PNG
    media_image1.png
    423
    717
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtynek as applied to claim 1 above, and further in view of Lambert, et al. (US 2011/0000342, “Lambert”).  

Regarding claims 2-3, Wojtynek discloses the limitations of claim 1, as described above, and further teaches that that the rib is integrated into the housing (when in an assembled 
Lambert also discloses a wrench extension device having an input and output (coupled together to transmit torque there between), and teaches providing the housing as a two-piece claim shell.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to configure the housing of Wojtynek as a claim shell design, as taught by Lambert, as a simple substitution of a known element to produce the predictable result of an effective wrench housing.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wojtynek as applied to claim 1 above, and further in view of Shanen, et al. (US 3,392,608, “Shanen”).  

Regarding claims 4-5, Wojtynek discloses the limitations of claim 1, as described above, but does not explicitly disclose that the first gear is larger than the second gear and that a gear ratio between the first and second gear is 13:8.
Shanen also discloses a wrench extension device having an input and output (coupled together to transmit torque there between), and teaches providing a first gear 45 that is larger than a second gear 37 (Fig 1) to provide a mechanical advantage to exert greater torque on a fastener to be removed or installed (1:34-40, for example).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Wojtynek by providing a larger first gear relative to the second gear to give the tool a mechanical advantage, proving greater torque, and making removal of stuck or stubborn fasteners easier.  With regard to any particular gear ration, Applicant has not assigned any criticality to the ration, describing only that the ratio “may be 13:8” [0026].  Per MPEP 2144.05 II B, only result-effective variables can be optimized. It would have been obvious to one with .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Lund (US 5,540,123), Giangrasso (US 3,714,852), and Walter (US 7,290,464) teaches a wrench defining two gears and a drive chain therebetween.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723